Exhibit 10.1



STOCK YARDS BANCORP, INC.


PERFORMANCE-VESTED STOCK UNIT
GRANT AGREEMENT


This is a Performance-Vested Stock Unit ("PSU") Grant Agreement (this
"Agreement" or "Award") dated as of ____________, 20__ (the "Grant Date"), is
between Stock Yards Bancorp, Inc. (the "Company") and _______ (the "Grantee").


RECITALS



A.
The Company adopted the Stock Yards Bancorp, Inc. 2015 Omnibus Equity
Compensation Plan (the "Plan").  The Plan is administered by the Compensation
Committee of the Board of Directors (the "Committee").




B.
The Committee has designated the Grantee as a Participant in the Plan, and
wishes to set forth in this Agreement the Grantee's right to receive up to that
number of PSUs set forth herein.  Each PSU represents the right to receive one
share of the Company's Stock, subject to the terms and conditions set forth in
this Agreement and the Plan.



AGREEMENTS


The Grantee and the Company agree as follows:


1.                    Grant of PSUs.  The Company grants to the Grantee
_____ PSUs (the "Maximum Number") on the terms and conditions set forth below
and in the Plan.


2.             Transfer Restriction on PSUs. Until the delivery of shares of
Company Stock with respect to the PSUs in accordance with the terms of this
Award, the PSUs may not be sold, transferred, pledged, exchanged, hypothecated
or otherwise disposed of, other than by will or pursuant to the applicable laws
of descent and distribution.  Any attempted sale, transfer, pledge, exchange,
hypothecation or other disposition of the PSUs not specifically permitted by the
Plan or this Award shall be null and void and without effect.


3.             Performance Restrictions; Vesting and Payment.  Except as
provided in Sections 4 or 5 below, if and to the extent that the performance
criteria set forth on Exhibit A attached hereto are met as of the end of the
Performance Period, as determined by the Committee, the resulting Applicable
Percentage of the Maximum Number of PSUs shall vest and become nonforfeitable. 
Any PSUs that do not vest in accordance with the foregoing provisions of this
Section 3 shall terminate as of the end of the Performance Period.  The
Applicable Percentage shall be determined by the Committee in March following
the end of the Performance Period and applied to the Maximum Number then rounded
down to a whole number of shares, and the resulting number of shares of Company
Stock will be issued in satisfaction of the Award before the end of that month. 
Any such determination by the Committee shall be final and binding.


4.              Separation from Service Prior to the End of the Performance
Period.  In the event of the Grantee's Separation from Service prior to the end
of the Performance Period, the following provisions shall apply:


4.1            Except as expressly provided below in Sections 4.2 or 5, in the
event of the Grantee's Separation for any reason prior to the end of the
Performance Period, the PSUs held by the Grantee shall be automatically
forfeited by the Grantee as of the date of Grantee's Separation.  Neither the
Grantee nor any of the Grantee's successors, heirs, assigns or personal
representatives shall have any rights or interests in any PSUs that are so
forfeited.


4.2            Notwithstanding Section 4.1, if the Grantee experiences a
Separation as the result of (i) the Grantee's death, (ii) Disability, or (iii)
on or after age 60 when the Grantee has at least 10 years of service (a
"Qualifying Termination"), a pro rata portion of the Company Stock with respect
to the PSUs shall be issued at the time set forth in Section 3 above, as set
forth below:



--------------------------------------------------------------------------------



4.2.1            In the event of a Qualifying Termination prior to completion of
the Performance Period, the Applicable Percentage of PSUs shall be determined
through the end of the Performance Period in the same manner as it would for a
Participant who is still in service on that date, but that percentage shall be
subject to further adjustment equal to (i) the number of PSUs subject to the
Award that would have vested in accordance with Section 3 above (assuming no
Separation from Service had occurred), multiplied by (ii) a service fraction,
the numerator of which is the number of full months the Grantee was employed or
rendering services following the Grant Date through the date of the Grantee's
Separation, and the denominator of which is the number of months in the
Performance Period. Any PSUs that do not vest in accordance with the foregoing
provisions of this Section 4.2.1 shall terminate and be forfeited as of the end
of the Performance Period.


4.2.2            Notwithstanding Section 4.2.1, if a 409A Change (as defined
below) occurs after a Qualifying Termination and prior to completion of the
Performance Period, upon the date of the 409A Change, the Grantee shall vest in
a prorated number of PSUs determined as described in Section 5 below, but
multiplied by a service fraction, the numerator of which is the number of full
months the Grantee was rendering services following the Grant Date through the
date of the Grantee's Separation, and the denominator of which is the number of
months in the Performance Period that expired between the Grant Date and the
409A Change.  Such number of PSUs shall be paid in cash or by delivery of shares
of stock as provided in Section 5 below.  Any PSUs that do not vest under this
provision shall terminate and be forfeited as of the date of the Change of
Control.


5.               Change of Control.  In the event a Change of Control which also
constitutes a change in ownership or effective control or a change in ownership
of a substantial portion of the assets of the Company within the meaning of
Section 409A of the Code (a "409A Change") occurs prior to both completion of
the Performance Period and a Separation from Service (other than a Qualifying
Termination, which shall be governed by Section 4.2.2 above), a number of PSUs
shall become fully vested on the date of such 409A Change as if all performance
were at the Target performance level set out on Exhibit A for the Performance
Period. Absent a decision by the Committee consistent with Section 16.2 of the
Plan to have the securities of the surviving entity resulting from the Change of
Control substituted for the number of shares of Company Stock that would
otherwise have been issued based on such vesting, each vested PSU shall be
converted to cash based on the Fair Market Value received by shareholders of
record for Company Stock in the Change of Control.  Within 5 days after the 409A
Change, such cash amount or the surviving company's stock (as the case may be)
shall be paid or delivered to the Grantee. Any PSUs that do not vest under this
provision shall terminate and be forfeited as of the date of the Change of
Control.


6.                  Tax Withholding.  The Company (or Stock Yards Bank & Trust,
as the employer) shall withhold from wages otherwise due, or retain from any
payment to the Grantee in respect of the PSUs, or take such other action which
Company deems necessary to satisfy any income or other tax withholding
requirements as a result of the vesting of PSUs and issuance of Company Stock
related thereto.  Unless an affirmative election is made by the Participant
before the end of the Performance Period (or Change of Control, if earlier) to
(i) remit already-owned shares of Company Stock, (ii) remit a cash payment,
(iii) to have amounts debited from other wages due, or (iv) some combination
thereof, the Grantee shall be deemed to have elected to satisfy any federal and
state tax withholding requirements through a reduction in the number of shares
of Company Stock issuable upon vesting, equal to their Fair Market Value based
on the amount of withholding taxes reasonably estimated by the Company to be due
upon vesting.


7.              Delay in Payment to Specified Employees.  Notwithstanding
anything herein to the contrary, the date of delivery of Company Stock (or cash
in lieu thereof if required hereby) to the Grantee shall be delayed if payment
would otherwise be required hereunder after Separation from Service (other than
on account of Death) and before 6 months have elapsed from the date of the
Separation from Service, if the Grantee is a Specified Employee and the
circumstances of payment require delay under 409A of the Code. "Specified
Employee" shall have the meaning given in Treas. Reg. § 1.409A-1(i) (or any
successor thereto) using the prior calendar year as the determination period.


2

--------------------------------------------------------------------------------



8.         Definitions.


8.1            "Separation from Service" or simply "Separation" as used herein
shall mean the date the Company and the Grantee reasonably anticipate that the
Grantee will not perform any further services for the Company or any other
entity considered a single employer with the Company under Section 414(b) or (c)
of the Code (inserting in lieu of 80% each time it is used thereunder with 50%)
(together referred to herein as the "Controlled Group"). A Grantee shall not be
considered to have incurred a Separation if the Grantee changes to part-time
status, or serves as both member of the Board of Directors and as an employee,
and only one of those two service arrangements ends, such that vesting of PSUs
will continue as long as one or the other service arrangement continues during a
Performance Period.  The Grantee will not be treated as having a Separation from
Service while on military leave, sick leave or other bona fide leave of absence
if the leave does not exceed six months or, if longer, the period during which
the Grantee has a reemployment right with the corporation by statute or
contract.  If a bona fide leave of absence extends beyond six months, a
Separation from Service will be deemed to occur on the first day after the end
of such six-month period, or on the day after the Grantee's statutory or
contractual reemployment right lapses, if later.


8.2            Capitalized terms used in this Agreement and not defined herein
shall have the meanings given in the Plan.


9.          Restrictions Imposed by Law.  Notwithstanding any other provision of
this Agreement, the Grantee agrees that the Company will not be obligated to
deliver any shares of Company Stock if counsel to the Company determines that
such exercise, delivery or payment would violate any law or regulation of any
governmental authority or any agreement between the Company and any national
securities exchange upon which the Company Stock is listed.


10.       No Shareholder Status; No Dividends.  The Grantee shall have no rights
as a shareholder with respect to any PSUs or shares of Company Stock under this
Agreement until such shares have been duly issued and delivered to the Grantee. 
No adjustment shall be made for dividends of any kind or description whatsoever
or for distributions of other rights of any kind or description whatsoever
respecting the shares prior to such issuance. Grantee shall have no Dividend
Equivalent rights hereunder.


11.        Modification, Amendment and Cancellation.  The Committee or Board of
Directors of the Company shall have the right unilaterally to modify, amend or
cancel this Award in accordance with the terms of the Plan.  This Award shall be
subject to adjustment for changes in the Company's capitalization as provided in
the Plan.

12.       Provisions Consistent with Plan.  This Agreement is intended to be
construed to be consistent with, and is subject to, all applicable provisions of
the Plan, including Section 8 thereof, and the Plan is incorporated herein by
reference.  In the event of a conflict between the provisions of this Agreement
and the Plan, the provisions of the Plan shall prevail.


13.       Clawback. By accepting the grant made under this Agreement, the
Grantee agrees that the Company may recover some or all of the Company Stock
transferred to the Grantee under this Agreement, or recoup some or all of the
value thereof via offset from other amounts owed to the Grantee by the Company
or its affiliate bank, at any time in the three calendar years following such
Company Stock's delivery to the Grantee, if and to the extent that the Company's
compensation committee concludes that (i) federal or state law or the listing
requirements of the exchange on which the Company's stock is listed for trading
so require, (ii) the performance criteria required herein were not met, or not
met to the extent necessary to support delivery of the same number of shares, or
(iii) as required by Section 304 of the Sarbanes-Oxley Act of 2002, after a
restatement of the Company's financial results as reported to the Securities and
Exchange Commission. The Grantee agrees to promptly comply with any Company
demand for recovery or recoupment.


3

--------------------------------------------------------------------------------



14.              Post-Vesting Holding Requirement.  By accepting delivery of any
Company Stock (net of such shares withheld for taxes as provided in Section 6
above) at vesting of a PSU hereunder, the Grantee accepts and agrees to the
following restriction on transfer of that Company Stock, for a period of 12
months following its issuance hereunder, or, if earlier, until the date that the
Grantee incurs a Separation from Service (the "Holding Period").  During the
Holding Period, the Grantee may not sell, assign, gift or otherwise transfer the
Company Stock delivered hereunder, other than in connection with a Change of
Control.  The Company may hold the Grantee's issued Company Stock in escrow
during this Holding Period, or may place a legend on such certificates, as it
deems necessary or appropriate to enforce this holding requirement.


 
STOCK YARDS BANCORP, INC.  
 
 
 
 
 
By:

 
 
 
 
 
 
 
Title:

 
 
 
 
 
 
 
Date:

 
 
 
 
 
 
 
GRANTEE:  
 
 
 
 
 
 
 
 
 
Signature
 
 
 
 
 
 
Printed Name:
   
 
 
 
 
 
(acknowledging receipt and conditions set out above)
 
 
 
 
 
 
Date:

 
 





4

--------------------------------------------------------------------------------



EXHIBIT A


PERFORMANCE-BASED VESTING


Subject to Sections 4 and 5 of this Grant Agreement, the PSUs shall vest and
become nonforfeitable in the Applicable Percentage of the Maximum Number of
PSUs. The Applicable Percentage shall range from 0-100% and shall be determined
based on the Company's actual Three-Year Aggregate EPS for the Performance
Period, plus the Company's Percentile ROAA Ranking for the Performance Period,
with the portion of the Applicable Percentage related to each performance
measure as set forth in the charts below:


 
Percentile ROAA Ranking
Applicable Percentage
 
Maximum: __th or higher
50%
 
Target: __th – __th
__%
 
Threshold: __th – __th __%
 
__th or below
0%

                                                                                               

Plus


 
Three-Year Aggregate EPS
Applicable Percentage
 
Maximum: $____ or higher 50%
 
Target: $____ to $____
__%
 
Threshold: $____ to $____ __%
 
Below $____ 0%



                                                                                                             

For example, if at the end of the Performance Period the Committee determined
that the Company ranked above the __th percentile to peers in ROAA, and had
Three-Year Aggregate EPS of $____, the Applicable Percentage would be 100% and
the Maximum Number of PSUs would be converted to and paid in shares of Company
Stock.


Any PSUs that do not vest based on the performance requirements set forth in
this Exhibit A (and which have not previously terminated pursuant to the terms
of the Grant Agreement) will automatically terminate as of the last day of the
Performance Period.


For purposes of the Award, the following definitions shall apply:


•
"EPS" means the diluted earnings per share of the Company as determined for
financial reporting purposes consistent with Financial Accounting Standard 128
(now ASC 260), (i) excluding any unbudgeted acquisition costs and restructuring
adjustments made to EPS as a result of a business combination that occurs during
the Performance Period in accordance with Financial Accounting Standard 141
(revised; now ASC 805), (ii) using all income tax rates generally in effect on
the first day of the performance period for income tax financial statement
provisions (including adjustments in provisions of deferred tax assets and
deferred tax liabilities), without regard to any amendment to such rates that
may take effect during the performance period.



•
"Three-Year Aggregate EPS" means the total of the Company's EPS in each of the
years in the Performance Period.



•
"Percentile Ranking" means the percentile ranking of the simple average of the
Company's Return on Average Assets (ROAA) for the years in the Performance
Period, as compared to the simple average ROAA of all public banks with between
$1.5 billion and $7.0 billion in total assets, as measured and published by S&P
Global Market Intelligence or its successor.



•
"Performance Period" means the period commencing on the January 1 immediately
prior to the Grant Date and ending three years thereafter.



•
"ROAA" or Return on Average Assets" means the Company's (or peer companies') net
income divided by average assets for a calendar year, with average assets
determined based on assets as of the same reporting periods for the Company as
is used in determining average assets in S&P Global Market Intelligence’s
rankings each year.



5

--------------------------------------------------------------------------------



The Committee shall make all determinations regarding the achievement of
Percentile ROAA Ranking and Three-Year Aggregate EPS based on Company financial
statements as filed with the Securities and Exchange Commission, and the peer
group rankings based on publicly available information, and the determination of
the Committee shall be final and binding on all parties.


If the number of shares outstanding changes during the year as a result of a
stock dividend or split, the aggregate EPS targets set out above will be
adjusted to the same extent and in the same fashion as Generally Accepted
Accounting Principles require EPS measures be adjusted.


*            *            *            *            *







